Citation Nr: 1143502	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left foot disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a pilonidal cyst, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to June 1960, and service in the Reserve from August 1972 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of service connection for a left foot disability and for a pilonidal cyst on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied service connection for a disability due to crushed feet as well as for a pilonidal cyst.  The Veteran did not appeal.

2.  Evidence submitted since the RO's January 2002 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims of service connection for a left foot disability and for a pilonidal cyst, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision which denied service connection for a disability due to crushed feet as well as for a pilonidal cyst is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's January 2002 rating decision; thus, the claims of service connection for a left foot disability and for a pilonidal cyst are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for a left foot disability and for a pilonidal cyst, the Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a January 2002 rating decision, the RO denied service connection for a disability due to crushed feet as well as for a pilonidal cyst.  The RO indicated that the service treatment records for the first period of service, active duty service, could not be obtained.  However, the records from the Veteran's subsequent Reserve service did not reflect any foot disability.  In addition, the Veteran failed to report to his scheduled VA examination.  With regard to the pilonidal cyst, again the status of the service treatment records was noted.  The RO stated that the Reserve records showed that the Veteran had a history of a benign tumor being removed from his left chest with no residuals.  (However, the Board notes that the Veteran was claiming a pilonidal cyst.)  Also, it was again indicated that the Veteran failed to report for his VA examination.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's January 2002 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of VA medical records which do not reflect treatment for claimed disabilities, as well as lay evidence.  

The lay evidence consists of the Veteran's statements and the letter of S.J.C. who served with the Veteran.  S.J.C. stated that the Veteran was one of his shipmates.  He indicated that the Veteran's left foot was injured when a hatch scuttle was dropped on it and the Veteran sustained hairline fractures.  

The Veteran submitted his own statements.  He related that during service, his left foot was injured when a hatch scuttle dropped on it.  He reported that the hatch scuttle weighed 200 pounds.  The pain of the injury caused him to pass out.  The Veteran said that he was told that he had hairline fractures and the foot was casted.  With regard to the pilonidal cyst, the Veteran related that during the same period, he was scheduled to have the cyst removed, but it was never removed.  He reported that both the left foot injury and the cyst have resulted in continuous and current disabilities, since service to the present time.  He related that his left foot bothered him depending on the weather and how long he was standing and that the pilonidal cyst had scar tissue and drained on its own.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran is competent to state that his left foot causes him problems and that the pilonidal cyst still drains.  At the time of the January 2002 final decision, the Veteran had not provided any details regarding his two claimed disabilities and their etiologies.  In addition, his ship mate indicated that the left foot injury occurred.  The Board finds that this newly submitted evidence tends to show the presence of current disabilities which have continuously been present since service, raises a reasonable possibility of substantiating the claims, and the element of a nexus could be established by providing a VA examination, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's January 2002 decision; thus, the claims of service connection for a left foot disability and for a pilonidal cyst are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a left foot disability is granted.  

The application to reopen the claim of service connection for a pilonidal cyst is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The claims of service connection for a left foot disability and for a pilonidal cyst have been reopened based on the newly submitted lay evidence.  In his substantive appeal, the Veteran indicated that he was aware that his service treatment records had been destroyed and that he was willing to report for a VA examination.  Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded VA examinations to determine whether it is at least as likely as not that he has left foot disability and a pilonidal cyst that are related to or had their onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case must be remanded for the foregoing reason, the Board finds that an additional attempt should be made to obtain the Veteran's service treatment records.  

Accordingly, this matter is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all clinical records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner(s) should review the claims folder in conjunction with the examination(s).  

The examiner(s) should identify all current left foot and pilonidal cysts disorders found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left foot disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include when the Veteran's left foot was injured when a hatch scuttle was dropped on it.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current pilonidal cyst had its clinical onset during service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must acknowledge the Veteran's statement that a pilonidal cyst has been present since service.

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


